DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on February 10, 2022 was received. Claim 18 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued December 10, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Tsao et al. (US 2017/0317054) on claims 18-19 and 23-24 are withdrawn because Applicant amended independent claim 18 to require that the pads on the first substrate are electrically coupled to both sets of bumps on the second substrate.

Claims 18-19 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marion (US 2007/0045387).
Regarding claim 18: Marion discloses a hybridized package including two components referred to as a substrate (1) and a cover (2) where each component can include chips or circuits, such that at least one can be considered to have a die (par. 2) where the cover (2) includes a plurality of wettable surfaces (5) which are pads, and the substrate (1) includes other wettable areas (3) which are also pads, where the wettable areas (3) are located on multiple regions of the substrate (1), where the substrate further includes multiple sets of interconnection bumps, including short bumps (4) and tall bumps (6) where the region which includes the short bumps (4) can be considered to be one region and the region which includes the tall bumps (6) can be considered to be another region, and where all of the bumps couple electrically to the wettable surfaces (5) of the cover (2) (pars. 58-63, figures 3 and 5). 
	Regarding claim 19: Marion discloses that the short bumps (4) and tall bumps (6) have different heights in the z direction (par. 59, figure 3). 
	Regarding claim 23: Marion shows that the outer edge of the substrate (1) is filled with the short bumps (4) such that the short bump region can be considered to be located on one or more edges of the substrate (1) (figure 5). 
	Regarding claim 24: Marion shows that the wettable surfaces (5) and areas (3) are arranged in an array to accommodate balls of hybridization material such that they can be considered ball grid array pads (figure 5), and also discloses that the substrate (1) can include circuits such that it is a printed circuit board (par. 2). 

Claim Rejections - 35 USC § 103
Claims 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Marion as applied to claims 18-19 and 23-24 above and further in view of Inoue et al. (US 6,460,755).
Regarding claim 20: Marion discloses using a stamping process to apply the bump material and therefore fails to explicitly disclose the claimed tool. However, Inoue et al. discloses a jig (50) having a 
Regarding claim 21: Marion and Inoue et al. teach that the nozzle holes (52) are dipped into the solder ball source (59) to form solder balls within the holes (52) of the jig (50) such that they are on the nozzle tips (Inoue et al. col. 8 lines 37-50, figures 14, 28).
Regarding claim 22: Marion teaches that the bumps (4, 6) are solder paste bumps (pars. 3-5) and in the combination with Inoue et al. they are formed by bringing the holes (52) of the jig (50) towards the wettable areas (3) in order to apply the solder balls held by the holes (52) by way of the pins (605) (see Inoue et al. figures 13-20).
Regarding claim 25: Inoue et al. shows that the holes (52) are flat, such that they have flat tips (see figure 13).

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Tsao et al. does not teach the dummy structures being electrically coupled to the device package as now claimed. 
In response:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.K/
Stephen KittExaminer, Art Unit 1717  
3/16/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717